Per Curiam:
We think this case is controlled by the case of People ex rel. Manila Electric R. R. & Lighting Corp. v. Knapp (229 N. Y. 502). The relator there was a foreign corporation but it was decided as an independent proposition (p. 612) that it employed no capital within the State. The deposit by this relator *841with a trust company in this State of $225,000 in bonds presents in a different form substantially one of the questions involved in that case. There the relator deposited its bonds of other corporations to secure its own issue of bonds. Here the relator owned all the common stock of another corporation and deposited its bonds of still another corporation to secure bonds issued by the former. The result was practically the same in the. two cases. This relator in procuring a loan for a corporation of which it was the sole stockholder was to all intents and purposes procuring a loan to itself as in the case cited. In both cases the money was procured or borrowed in this State but was used or employed out of the State. In other respects the features of the two cases are so similar as not to require discussion. All concur, except Hinman, J., dissenting. Determination annulled, with fifty dollars costs and disbursements.